                                                                             Page 1 of 3


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


LARRY B. MERRITT,

      Plaintiff,

v.                                                  Case No. 3:16cv412-LC-CJK

M. STOKES, et al.,

     Defendants.
___________________/

                                      ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated January 25, 2019 (doc. 107). The parties were furnished a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). The Court has

made a de novo determination of the timely filed objections.

      After reviewing the Report and Recommendation and the objections therto, the

Court has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation (doc. 107) is adopted
                                                                               Page 2 of 3


and incorporated by reference in this order.

        2. Plaintiff's claims against defendant Timothy Arrant are DISMISSED

WITHOUT PREJUDICE under Rule 4(m) of the Federal Rules of Civil Procedure.

        3. Defendants Layton, Stokes and Brennan's motion for summary judgment

(doc. 91) is GRANTED IN PART and DENIED IN PART as follows:

             a. Summary judgment is granted in favor of defendants Layton, Stokes and
             Brennan on Merritt’s Fourteenth Amendment Claims.

             b. Summary judgment is granted in favor of defendants Layton, Stokes and
             Brennan on the issue of compensatory and punitive damages, and Merritt’s
             recovery in this action is limited to nominal damages.

             c. Summary judgment is denied to the extent Layton, Stokes and Brennan
             contend they are entitled to qualified immunity.

        4. Merritt’s claims for assault and battery under Fla. Stat. § 944.35 and 18

U.S.C. § 242, are DISMISSED WITH PREJUDICE.

        5. This case is remanded to the assigned Magistrate Judge for further pre-trial

proceedings on Merritt’s First and Eighth Amendment claims for nominal damages

against defendants Layton, Stokes and Brennan.




Case No: 3:16cv412-LC-CJK
                                                                    Page 3 of 3


        6. Merritt’s motion for appointment of counsel (doc. 104) is DENIED

WITHOUT PREJUDICE.

        DONE AND ORDERED this 26th day of February, 2019.


                              s/L.A. Collier
                            LACEY A. COLLIER
                            SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:16cv412-LC-CJK
